DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Fe-M (M: Al or Cr)-based alloy particles” in lines 2, 6-7, and 18-19, which renders the claim indefinite. The use of parentheses around the recited limitation “(M: Al or Cr)” makes it unclear whether the limitation is optional or required. For the purposes of examination, the limitation within the parentheses is considered required, as this appears to be what Applicant intended. Examiner suggests amending “Fe-M (M: Al or Cr)-based alloy”  to –Fe-M-based alloy particles, wherein M is an element selected from Al and Cr--.
Claim 1 recites the limitation "the element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim 1 recites the limitation “a first step of mixing a binder with a soft magnetic material powder containing Fe-M (M: Al or Cr)-based alloy particles in which an insulating layer is formed,” which renders the claim indefinite, because it is unclear if this insulating layer is formed during the mixing step (e.g., by mixing the powder with a binder) or if the insulating layer is formed in the fourth step when the surfaces of the particles are oxidized. For example, paragraph [0005] of the instant specification states that “the insulating layer on the surface of the alloy particle may be broken by molding under high pressure,” which suggests that the insulating layer is formed prior to the pressing (i.e. molding) in the second step in claim 1. However, for example, paragraph [0018 in the instant specification states that “the oxide is caused to function as an insulating layer,” which suggest that the insulating layer is formed 
Claim 1 recites the limitation “a third step of processing the green compact after the second step and removing an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding,” which renders the claim indefinite, because it is unclear if “processing” and “removing are separate processes, or the same process. Paragraph [0027] of the instant specification states that “when the green compact is subjected to machining processing, an expansion deformed matter of the alloy particles present in a region of pressing flaws of the green compact can be removed,” which suggests that “processing” and “removing” are the same process. In other words, the processing removes an expansion deformed matter. For the purposes of prosecution, the claim is given the broadest reasonable interpretation such that “a third step of processing the green compact after the second step and removing an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding” is interpreted as a third step of processing the green compact after the second step to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding.
Claims 2 and 3 are dependent on claim 1, and are thus also rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/112483, wherein Nishio et al. (US 2015/0332850), as cited in the IDS dated 3/13/2018,  hereinafter “Nishio,”is used and cited herein as an English language equivalent, in view of Masato et al. (JP 2014-120742), as cited in the IDS dated 3/13/2018, hereinafter “Masato,” wherein an English machine translation is used and cited herein.
Regarding claim 1, Nishio teaches a method for manufacturing a powder using a soft magnetic material powder, wherein the soft magnetic material powder is an Fe-Cr-Al-based alloy powder comprising Fe, Cr, and Al (Abstract), wherein the method comprises:  a first step of mixing the soft magnetic material powder with a binder (Abstract, Fig. 1) (corresponding to “a first step of mixing a binder with a soft magnetic material powder containing Fe-M (M: Al or Cr)-based alloy particles”),  a second step of subjecting a mixture obtained through the first step to pressure forming (Abstract, Fig. 1), wherein a forming mold/press machine (i.e. pressing die) is used to subject the mixture to pressure forming into a predetermined shape (i.e. green compact) ([0037], [0050]) (corresponding to “a second step of filling a pressing die with a mixture obtained through the first step, subjecting the mixture to pressing to obtain a green compact;” note in Nishio, the forming mold (i.e. pressing die) would necessarily be filled with the mixture in order to perform pressure forming), and a third step of subjecting a formed body (i.e. green compact) obtained through the second step to heat treatment, 
Note that Nishio teaches that the particles of the soft magnetic powder material are bonded to teach other through the oxide layer, ([0015]), wherein the oxide layer is Al (i.e. M) concentrated (Fig. 1, [0030], [0041]), which reads on “…particles bonded via an oxide phase in which the element M is concentrated.” In addition, Nishio teaches that its oxide layer formed on the particles has an insulating property ([0028], [0041], [0044], [0065]), which reads on “…particles on which an insulating layer is formed.”
Nishio is silent as to slidingly demolding the green compact from the pressing die and processing the green compact to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during the slidingly demolding.
However, Masato teaches, in the same field of endeavor of manufacturing a powder magnetic core (Abstract) composed of soft magnetic material, such as Fe-Al alloys, ([0053]), and insulating material which may by oxide ([0056]), that after the green compact is taken out from the molding die, the inner peripheral surface of the die and the green compact slide on contact (i.e. “slidingly demolding”), which causes roughening of the surface of the compact by cohesion, resulting in deterioration of surface properties, as well as possible plastic deformation of metal particles in the contact area with the die (i.e. “expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), which results in the formation of conductive portions that cause an increase of eddy current loss ([0004]). Masato teaches such deterioration of surface properties and increase in core loss can be prevented by surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the molding die ([0009], [0012]). Masato further teaches that heat treatment may be performed before or after the surface processing ([0076]).

Regarding claim 2, Nishio modified by Masato teaches that the powder is an Fe-Cr-Al-based powder, in which the Al content is larger than the Cr content (Nishio: [0030]), which reads on “an Fe-Al-based alloy.” Nishio modified by Masato also teaches an example Fe-Cr-Al-based powder comprising 5.0 wt. % Al and 4.0 wt. % Cr (Nishio: [0048]), which further reads on “an Fe-Al-based alloy.” Furthermore, Nishio modified by Masato teaches wherein the oxide layer (i.e. oxide phase) is Al concentrated (Nishio: Fig. 1, [0030], [0041]).
Regarding claim 3, Nishio modified by Masato teaches that the powder is an Fe-Cr-Al-based powder, in which the Al content is larger than the Cr content (Nishio: [0030]), which reads on “wherein the Fe-Al –based alloy further comprises Cr and a content of Al is greater than a content of Cr.” Nishio modified by Masato also teaches an example Fe-Cr-Al-based powder comprising 5.0 wt. % Al and 4.0 wt. % Cr (Nishio: [0048]), which further reads on claim 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,008,324 in view of Masato (JP 2014-120742), wherein an English machine translation is used and cited herein. 

Claim 1 of U.S. Patent No. 10,008,324 is silent as to slidingly demolding the green compact from the pressing die and processing the green compact to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during the slidingly demolding.
However, Masato teaches, in the same field of endeavor of manufacturing a powder magnetic core (Abstract) composed of soft magnetic material, such as Fe-Al alloys, ([0053]), and insulating material which may by oxide ([0056]), that after the green compact is taken out from the molding die, the inner peripheral surface of the die and the green compact slide on contact (i.e. “slidingly demolding”), which causes roughening of the surface of the compact by cohesion, resulting in deterioration of surface properties, as well as possible plastic deformation of metal particles in the contact area with the die (i.e. “expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), which results in the formation of conductive portions that cause an increase of eddy current loss ([0004]). Masato teaches such deterioration of surface properties and increase in core loss can be prevented by surface 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the steps of removing the green compact from the pressing mold by sliding (i.e. “slidingly demolding”) and surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the pressing mold (i.e. “removing expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), after the pressure forming step and before the heat treatment step of claim 1 of U.S. Patent No. 10,008,324, in order to achieve low loss and excellent surface properties, as taught by Masato ([0004], [0009], [0012], [0076]). 
Regarding the instant claims 2 and 3, claims 1, 4 and 5 of U.S. Patent No. 10,008,324 teach wherein the alloy is an Fe-Cr-Al based powder alloy, wherein the Al content is larger than the Cr content. Claim 1 of U.S. Patent No. 10,008,324 also teaches wherein the Al content is larger than the Cr content in the oxide layer (i.e. oxide phase).
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 10,176,912 in view of Masato (JP 2014-120742), wherein an English machine translation is used and cited herein. 
Regarding the instant claim 1, claim 6 of U.S. Patent No. 10,176,912 teaches a method that reads on the composition, the first step, the second step, and the fourth step recited in the instant claim 1. Regarding the second step of the instant claim 1, claim 6 of U.S. Patent No. 10,176,912 teaches a subjecting the mixed powder to pressing to yield a compact (i.e. green compact), but does not expressly teach filling a pressing die with the mixture and pressing to obtain the green compact. However, subjecting the mixed powder to pressing to yield a compact, as taught by claim 6 of U.S. Patent No. 
Claim 6 of U.S. Patent No. 10,176,912 is silent as to slidingly demolding the green compact from the pressing die and processing the green compact to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during the slidingly demolding.
However, Masato teaches, in the same field of endeavor of manufacturing a powder magnetic core (Abstract) composed of soft magnetic material, such as Fe-Al alloys, ([0053]), and insulating material which may by oxide ([0056]), that after the green compact is taken out from the molding die, the inner peripheral surface of the die and the green compact slide on contact (i.e. “slidingly demolding”), which causes roughening of the surface of the compact by cohesion, resulting in deterioration of surface properties, as well as possible plastic deformation of metal particles in the contact area with the die (i.e. “expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), which results in the formation of conductive portions that cause an increase of eddy current loss ([0004]). Masato teaches such deterioration of surface properties and increase in core loss can be prevented by surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the molding die ([0009], [0012]). Masato further teaches that heat treatment may be performed before or after the surface processing ([0076]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the steps of removing the green compact from the pressing mold by sliding (i.e. “slidingly demolding”) and surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the pressing mold (i.e. “removing expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a 
Regarding the instant claims 2 and 3, claim 6 of U.S. Patent No. 10,176,912 teaches wherein the alloy is an Fe-based and comprising, by mass, 3-10% Al and 3-10% Cr. Thus, claim 6 of U.S. Patent No. 10,176,912 suggests that its Fe-based alloy may have an Al content that is larger than the Cr content. Furthermore, claim 6 of U.S. Patent No. 10,176,912 teaches an oxide region (i.e. oxide phase) including Fe, Al, Cr, and Si, where Al is included in a larger proportion than the alloy phases, which reads on wherein Al is concentrated in the oxide phase.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 16 of U.S. Patent No. 10,236,110 in view of Masato (JP 2014-120742), wherein an English machine translation is used and cited herein. 
Regarding the instant claim 1, claim 16 of U.S. Patent No. 10,236,110 teaches a method that reads on the composition, the first step, the second step, and the fourth step recited in the instant claim 1. Regarding the second step of the instant claim 1, claim 16 of U.S. Patent No. 10,236,110 teaches subjecting the mixed powder to pressing to yield a compact (i.e. green compact), but does not expressly teach filling a pressing die with the mixture and pressing to obtain the green compact. However, subjecting the mixed powder to pressing to yield a compact, as taught by claim 16 of U.S. Patent No. 10,236,110, would necessarily include placing the mixture into a pressing apparatus, which reads on a pressing die, and pressing to form a green compact.
Claim 16 of U.S. Patent No. 10,236,110 is silent as to slidingly demolding the green compact from the pressing die and processing the green compact to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during the slidingly demolding.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the steps of removing the green compact from the pressing mold by sliding (i.e. “slidingly demolding”) and surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the pressing mold (i.e. “removing expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), after the pressing and before the heat treatment step of claim 16 of U.S. Patent No. 10,236,110, in order to achieve low loss and excellent surface properties, as taught by Masato ([0004], [0009], [0012], [0076]). 
Regarding the instant claims 2 and 3, claims 1-2 of U.S. Patent No. 10,236,110 teaches wherein the alloy is an Fe-based and comprising, by mass, 3-10% Al and 3-10% Cr. Thus, claim 16 of U.S. Patent No. 10,236,110 suggests that its Fe-based alloy may have an Al content that is larger than the Cr .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,354,790 in view of Masato (JP 2014-120742), wherein an English machine translation is used and cited herein. 
Regarding the instant claim 1, claims 1 and 3 of U.S. Patent No. 10,354,790 teaches a method that reads on the composition, the first step, the second step, and the fourth step recited in the instant claim 1. Regarding the second step of the instant claim 1, claim 1 of U.S. Patent No. 10,354,790 teaches a second step comprising compression molding the mixture obtained after the first step to form a compact (i.e. green compact), but does not expressly teach filling a pressing die with the mixture and pressing to obtain a green compact. However, compression molding the mixture obtained after the first step to form a compact, as taught by claim 1 of U.S. Patent No. 10,354,790, would necessarily include placing the mixture into a compression molding apparatus, which reads on a pressing die, and pressing to form a green compact.
Claim 1 of U.S. Patent No. 10,354,790 teaches a third step comprising performing at least one of grinding and cutting on a compact obtained after the second step, but does not expressly teach slidingly demolding the green compact from the pressing die and processing the green compact to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during the slidingly demolding.
However, Masato teaches, in the same field of endeavor of manufacturing a powder magnetic core (Abstract) composed of soft magnetic material, such as Fe-Al alloys, ([0053]), and insulating material which may by oxide ([0056]), that after the green compact is taken out from the molding die, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the steps of removing the green compact from the pressing mold by sliding (i.e. “slidingly demolding”) and surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the pressing mold (i.e. “removing expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), after the compression molding step and before the heat treatment step of claim 1 of U.S. Patent No. 10,354,790, in order to achieve low loss and excellent surface properties, as taught by Masato ([0004], [0009], [0012], [0076]). 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 10,573,441 in view of Masato (JP 2014-120742), wherein an English machine translation is used and cited herein. 
Regarding the instant claim 1, claims 1 and 5-6 of U.S. Patent No. 10,573,441 teaches a method that reads on the composition, the first step, the second step, and the fourth step recited in the instant claim 1. Regarding the second step of the instant claim 1, claims 1 and 5-6 of U.S. Patent No. 10,573,441 
Claims 1 and 5-6 of U.S. Patent No. 10,573,441 are silent as to slidingly demolding the green compact from the pressing die and processing the green compact to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during the slidingly demolding.
However, Masato teaches, in the same field of endeavor of manufacturing a powder magnetic core (Abstract) composed of soft magnetic material, such as Fe-Al alloys, ([0053]), and insulating material which may by oxide ([0056]), that after the green compact is taken out from the molding die, the inner peripheral surface of the die and the green compact slide on contact (i.e. “slidingly demolding”), which causes roughening of the surface of the compact by cohesion, resulting in deterioration of surface properties, as well as possible plastic deformation of metal particles in the contact area with the die (i.e. “expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), which results in the formation of conductive portions that cause an increase of eddy current loss ([0004]). Masato teaches such deterioration of surface properties and increase in core loss can be prevented by surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the molding die ([0009], [0012]). Masato further teaches that heat treatment may be performed before or after the surface processing ([0076]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the steps of removing the green compact from the pressing mold by sliding (i.e. “slidingly . 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/430,857 in view of Masato (JP 2014-120742), wherein an English machine translation is used and cited herein.
Regarding the instant claim 1, claims 1 and 3 of copending Application No. 16/430,857 teaches a method that reads on the composition, the first step, the second step, and the fourth step recited in the instant claim 1. Regarding the second step of the instant claim 1, claim 1 of copending Application No. 16/430,857 teaches a second step comprising compression molding the mixture obtained after the first step to form a compact (i.e. green compact), but does not expressly teach filling a pressing die with the mixture and pressing to obtain a green compact. However, compression molding the mixture obtained after the first step to form a compact, as taught by claim 1 copending Application No. 16/430,857, would necessarily include placing the mixture into a compression molding apparatus, which reads on a pressing die, and pressing to form a green compact.
Claim 1 of copending Application No. 16/430,857 teaches a third step comprising performing at least one of grinding and cutting on a compact obtained after the second step, but does not expressly teach slidingly demolding the green compact from the pressing die and processing the green compact to remove an expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during the slidingly demolding.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the steps of removing the green compact from the pressing mold by sliding (i.e. “slidingly demolding”) and surface processing the green compact to remove surface defects and conductive portions caused by the sliding contact of the green compact with the pressing mold (i.e. “removing expansion deformed matter of the alloy particles present in a region of pressing flaws formed on a surface of the green compact during slidingly demolding”), after the compression molding step and before the heat treatment step of claim 1 of copending Application No. 16/430,857, in order to achieve low loss and excellent surface properties, as taught by Masato ([0004], [0009], [0012], [0076]). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734